UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                             __________

                                       No. 18-1342
                                       __________

                                       JOHN DOE,
                                              Petitioner

                                             v.

                           ATTORNEY GENERAL OF THE
                           UNITED STATES OF AMERICA,
                                          Respondent

                                     (A209-390-025)


PRESENT: RESTREPO, ROTH, and FISHER, Circuit Judges

At the request of counsel for the petitioner, petitioner shall be permitted to proceed under
a pseudonym. Petitioner shall be identified as John Doe, retroactive to February 20,
2018.

The precedential opinion issued on March 31, 2020 is hereby VACATED. An amended
opinion shall be issued. The revisions to the opinion do not affect the substance of the
opinion as initially entered nor alter the Court’s disposition of the merits.

An amended judgment shall be entered with respect to the caption; however, the filing
date of the judgment shall stand.

The Clerk is directed to take any action deemed necessary with respect to the Court’s
docket so that petitioner is identified as John Doe.

                                                         By the Court,

                                                         s/ L. Felipe Restrepo
                                                         Circuit Judge
Date: April 16, 2020